office_of_chief_counsel internal_revenue_service memorandum number release date cc pa posts-127174-08 uilc 6050i date august to elizabeth b witzgall senior bank secrecy act analyst fraud bsa bsa policy operations from carol p nachman senior technician reviewer branch procedure administration subject posts-127174-08 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue when an agent receives a cash payment in excess of dollar_figure on behalf of the principal in the scenarios presented below who is responsible for filing form_8300 report of cash payments over dollar_figure received in a trade_or_business as required by sec_6050i conclusion the agent is required to file form_8300 regardless of the method used to transmit the funds to the principal facts the issue stated above is addressed as it is presented in the following three scenarios posts-127174-08 scenario x is a cemetery providing burial sites and burial services to individuals as part of x’s business x acts as an agent for a burial insurance_company y selling burial insurance policies to its customers z a customer of x purchases a burial insurance_policy by making a cash payment of more than dollar_figure to x x deposits the funds into its own business account and then writes a check to y for the same amount scenario the same facts as scenario except that instead of x depositing the cash payment into its own account x deposits the money directly into y’s account scenario the same facts as scenario except that instead of x depositing the cash payment into its own account x delivers the money directly to y law and analysis agency is the fiduciary relationship that arises when one person a principal manifests assent to another person an agent that the agent shall act on the principal's behalf and subject_to the principal's control and the agent manifests assent or otherwise consents so to act restatement third of agency dollar_figure a party manifests this required intent to enter into an agency agreement through their actions id at sec_1 y has manifested intent for x to act on behalf of y and sell its policy to its customers by entering into an agreement authorizing x to sell its policies by accepting this arrangement x has manifested its consent to the agency relationship furthermore a n agent has a duty not to deal with the principal as or on behalf of an adverse_party in a transaction connected with the agency relationship id at because a purchaser and a seller are naturally adverse parties dealing at arms length the agent cannot represent both the buyer and the seller x can only be an agent for y sec_6050i places an obligation on persons engaged in a trade_or_business to report certain cash transactions to the internal_revenue_service sec_6050i specifically any transaction or two or more related transactions in which the person receives more than dollar_figure in cash must be reported id this report must be made on form_8300 and include the customer’s name tin and address and other information as required on the form sec_6050i sec_1_6050i-1 this obligation also applies to agents receiving cash on behalf of the principal the regulations state that c ash in excess of dollar_figure received by a person for the account of another must be reported under this section sec_1_6050i-1 thus in scenario the receipt of the cash by the agent cemetery x is a transaction that must be reported on form_8300 as x has received cash in excess of dollar_figure for the account of y the customer z’s information would be recorded in part i of form_8300 this information includes the customers name address date of birth tin and occupation part ii of form_8300 refers to the principal’s or y’s information as y is the person on posts-127174-08 whose behalf the transaction was conducted part iv of form_8300 should include the agent cemetery x’s information as x was the business that received the cash in scenario like the first scenario x has received cash in excess of dollar_figure however instead of depositing the cash into x’s own account x deposits the cash directly into the account of the principal y the action of receiving the payment is still done by x and is on behalf of the principal y thus just as in the first scenario this is a receipt of cash which must be reported by x on form_8300 sec_1 6050i- a e this is the correct result even though the proceeds of the collection are credited to the account of the principal as x is the business that actually receives the cash from z sec_1_6050i-1 thus the reporting requirements are the same whether x deposits the money first in its own account or in the account of y form_8300 should be completed in the same manner in scenario as it was in scenario in scenario x receives the cash from the customer but instead of depositing the funds x delivers the cash directly to y just as in the first two scenarios x has received cash in excess of dollar_figure on behalf of y because this was in the course of x’s trade_or_business x must file form_8300 reporting the transaction the form would be completed as previously described what is less clear is y’s obligation arising from the receipt of cash from its agent x must a second form_8300 be filed by the principle y the information required to be provided on form_8300 is used to highlight the path cash has made in a given transaction the form details who has handled the money the purpose of the transaction and on whose behalf the transaction was entered into all this pertinent information would be found on the original form_8300 filed by the agent x the form would track the money from the customer to the agent and would also show that because the transaction was entered into on behalf of the principle that is where the cash would ultimately end up thus a subsequent filing by y would be merely duplicative and unnecessary the supreme court has stated that w here a genuine agency relationship exists the tax consequences of transactions involving property held by an agent may be attributed to the principal new york guangdong finance inc v c i r wl u s tax ct citing 485_us_340 while this is not a tax consequence but an obligation arising out of the receipt of property an agent’s actions including filing form should be attributed to the principal therefore y should not have an obligation to file form_8300 when receiving cash in excess of dollar_figure from its agent when the agent has already filed the form on behalf of both parties form_8300 posts-127174-08 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
